Citation Nr: 1741448	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-27 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a service- connected left lower extremity neurological disability, characterized as left foot drop.  


REPRESENTATION

Veteran represented by:  Attorney Daniel Krasnegor


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1943 to February 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey that implemented the Board's March 2013 that granted service connection for a left foot disability, to include pes planus and foot drop.
 
In February 2015, the Board separated the Veteran's two left foot disabilities and remanded the issue of entitlement to an increased rating for left foot drop for additional development.   

In February 2015, the Board referred claims for service connection for left knee, back, rib fracture, and possible head injury conditions secondary to the Veteran's service-connected left foot drop and/or pes planus and a claim to reopen a previously denied claim for service connection for hearing loss for appropriate action by the RO.  In a February 2017 deferred rating decision, the RO acknowledged these referred claims and also directed adjudication of a claim for service connection for right foot pes planus.  Because these claims have not yet been adjudicated by the RO, the Board does not have jurisdiction over them.  The Board re-refers them for prompt and appropriate action.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the appellate period, the evidence is equipoise that the Veteran's service-connected left foot drop was manifested by moderate incomplete paralysis. 



CONCLUSION OF LAW

The criteria for an increased initial disability rating of 20 percent, but no higher, for left foot drop, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8521 (2016).
      

REASONS AND BASES FOR FINDING AND CONCLUSION

Because the March 2013 rating decision on appeal implemented the Board's grant of service connection and assigned a disability rating and an effective date for the award, statutory notice served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2013 statement of the case properly provided notice on the "downstream" issue of entitlement to an increased rating, and re-adjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice was inadequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The duty to assist has also been satisfied.  The Veteran's available medical records and lay statements are in the claims file and were reviewed in connection with his claim.  He was afforded VA examinations in November 2005, April 2009, December 2010, August 2011, August 2013, and April 2015 to assess the severity of his service-connected left foot drop.  The Board finds these examination reports, taken together, are adequate to adjudicate the claim because the examiners reviewed the Veteran's medical history, reported his statements about his symptoms, and provided detailed physical examination findings.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges the Veteran's July 2013 Decision Review Officer (DRO) hearing testimony that the August 2011 VA examiner did not review his medical records including his MRI report; however, the Board notes that this examination report describes the records provided by the Veteran and includes a detailed neurological examination.  The Board also notes the Veteran's attorney's August 2017 written statement that the April 2015 VA examination report should not be assigned probative weight because the examiner did not identify any current neurological disability or objective findings related to neuropathy or radiculopathy.  The Board finds that this examiner elicited the Veteran's report of symptoms, reviewed the medical record, and performed a detailed neurological examination that supported his conclusion that the Veteran did not display signs of a neurological disorder.  The Board further addresses this contention and assigns probative weight to the pertinent medical evidence in the analysis section below.  The Veteran has not identified any outstanding evidence to be collected or reported that his condition has significantly worsened since his most recent VA examination.  The duty to assist is met.  

The Board also finds that there has been substantial compliance with its remand directives.  Specifically, the April 2015 VA examiner considered the Veteran's statements regarding his symptoms and the lay and medical evidence of record and opined that the Veteran's neurological condition is radiculopathy, and that he was not symptomatic during the examination.  Based on the normal examination, the examiner did not identify any nerve affected by the left foot drop so as to be able to assess the impairment as mild, moderate, severe, or complete paralysis.  This opinion was supported by the examiner's detailed physical examination report and review of prior imaging and neurological testing as well as consideration of the Veteran's reported symptoms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "ensure compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptoms for one condition is not duplicative or overlapping with the symptoms of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

When an unlisted condition is encountered it will be rated by analogy under the DC for a closely related disease or injury in which not only the functions affected but the anatomical location and symptoms are closely analogous.  38 C.F.R. § 4.20.

The Veteran's left foot drop is currently rated by analogy as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8599-8521.  DC 8521 assigns ratings for disorders of the external popliteal/common peroneal nerve.

Neurological conditions are ordinarily rated in proportion to the impairment of motor, sensory or mental function, with consideration especially of psychotic manifestations, complete or partial loss of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Under DC 8521, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 30 percent rating is warranted for severe incomplete paralysis.  A maximum rating of 40 percent is warranted for complete paralysis, with foot drop and slight drooping of the first phalanges of all toes, inability to dorsiflex the foot, extension (dorsal flexion of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521.

The terms "mild," "moderate," "moderately severe," and "severe" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.  Although the use of the terms "mild," "moderate," "moderately severe," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378,1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Factual Background

During his April 2005 VA neurological examination, the Veteran reported left foot weakness since service.  On examination, left lower extremity motor function was normal except for mildly limited left knee extension and flexion due to knee replacement surgery.  Ankle reflexes were symmetric.  His gait was antalgic gait to the left and slow.  The examiner listed the diagnosis was mild left foot drop with an unclear cause, possibly secondary to residuals of mild left peroneal nerve palsy.  The examiner ordered an EMG with nerve conduction study to confirm this diagnosis.  

During his November 2005 VA podiatric examination, the Veteran reported that he had been diagnosed with intermittent foot drop during active service.  He described his current symptoms as intermittent loss of control of the foot with collapse and slapping of the foot on the ground accompanied by pain.  These episodes occur every two to six months and last about two weeks.  The Veteran reported injuring this area of his foot during his youth; specifically he suffered a severe laceration across the anteromedial aspect of his ankle with significant flesh exposed.

On examination, the examiner noted attenuation of the anterior tibialis tendon near the area of scarring from the Veteran's old laceration injury.  Range of motion testing was normal and painless for the bilateral lower extremities.  Muscle strength was 5/5 bilaterally.  His gait appeared normal.  There was no loss of control of the foot with full dorsiflexion.  The examiner reviewed a left foot x-ray, which was significant for mild osteoarthritic changes of the first MP joint and mild contractures of toes two through five.  No significant arthritis of the mid-foot or ankle was noted.  The examiner stated that the examination did not reveal an obvious or apparent foot drop on gait evaluation or with manual muscle testing.  There was no obvious disparity between the right and left lower extremities on examination.  The examiner listed intermittent foot drop-like symptoms and mild osteoarthritic changes of the left foot as the provisional diagnosis.  

In a November 2005 VA treatment record, the Veteran reported he remained very physically active despite intermittent left foot dragging.  He denied foot numbness but reported that he feels as if he cannot control his foot.  Results of nerve connection and EMG studies revealed L5 radiculopathy but were not consistent with peripheral neuropathy.   

During his April 2009 VA examination, the Veteran reported improving left foot weakness with some difficulty walking.  He also reported chronic low back pain.  The examiner reviewed the November 2005 EMG that was negative for peroneal nerve palsy but significant for left L5 radiculopathy; however, the examiner noted that the Veteran did not have symptoms of radiculopathy such as shooting or radiating pain.  The examiner reviewed the Veteran's history of pes planus, a deep cut to his left ankle, and left knee replacement surgery. 

On examination, left lower extremity strength was normal.  Left foot range of motion was normal.  There was no atrophy.  Ankle reflexes were symmetric; the left knee reflex was reduced due to the history of knee surgery.   His gait was antalgic to the left.  Sensation was intact.  The diagnosis was subtle left foot drop with an unclear cause.  The examiner noted that the Veteran had been able to continue work in his occupation as a tool and die maker for many years despite these symptoms.  

In a June 2010 written statement, private Dr. F. A. stated that a review of the Veteran's service treatment records did not show documented foot drop, but that foot drop could have contributed to the severity of his documented pes planus.  He stated that the Veteran's foot drop and associated falls has caused him to need knee surgery.  

During his December 2010 VA examination, the VA examiner provided a positive nexus opinion for service connection and reported that a mild left foot drop was present on neurological examination.  Reflexes and sensation were intact.  The motor examination was significant for 4/5 strength with left dorsiflexion.  

During his August 2011 VA examination, the Veteran reported that his left foot weakness had improved over the years, but that he still experienced residual left foot weakness and occasional numbness.  He reported difficulty walking necessitating the use of a cane and wheelchair.  He also reported chronic low back pain with occasional radiation to the left buttock and left leg but denied significant radiculopathy symptoms during the examination.   

On examination, left lower extremity strength was 5/5 with the exception of the left knee due to residuals of knee surgery.  Straight leg raise was slightly limited on the left.  Sensation was intact.  There was no focal dermatomal sensory loss.  The diagnosis was subtle left foot drop.  The examiner reviewed the Veteran's MRI in detail and stated that his "very mild" left foot drop is most likely secondary to his lumbar spinal stenosis seen on his MRI.   

In a February 2012 written statement, the Veteran's daughter, a dermatologist, psychologist and former long-term supervisor of vocational rehabilitation examinations, reported she had witnessed her father's spontaneous falls after his leg gives out.  She stated that due to injuries from these falls, her father must rely on a walker and scooter.  She opined that these injuries and resulting disability are due to his foot drop.

In November 2012, the August 2011 VA examiner provided a supplemental medical opinion essentially re-stating his opinion that the Veteran's left foot drop was related to his back condition and not due to his active service.  The examiner based this opinion on the lack of medical documentation of neurological symptoms until 2005, explaining that the service records showed pes planus but not a left foot neurological problem.   

During his July 2013 Decision Review Officer (DRO) hearing, the Veteran reported dissatisfaction with his August 2011 VA examination because the examiner did not speak to him other than to instruct him to push his feet against the examiner's hands.  The Veteran described a knee injury and back pain, which he related to his left foot drop.  The DRO advised the Veteran to file claims for these conditions as secondary to his service-connected left foot drop.  

During his August 2013 VA examination, the Veteran reported intermittent weakness of his left foot, which he stated had been responsible for many falls.  He described episodes of foot weakness in all directions occurring once or twice a year and lasting a couple of weeks.  He stated that due to these falls he has needed two knee surgeries and has continued knee and thigh pain that interferes with walking.  He also reported left shoulder pain as a result of falling.  He did not report any other symptoms the examiner would have linked to peripheral nerve conditions such as constant pain, dull intermittent pain, paresthesia, or numbness.  He reported occasional use of a wheelchair and scooter and regular used of a cane and walker.  

On examination, his upper and lower extremity strength was 4/5 bilaterally.  The examiner specifically noted that there was no significant difference in strength between the right and left foot after repeated testing.  There was no muscle atrophy.  His left knee reflex was not elicited, his right knee reflex was 1+, and his bilateral ankle reflexes were not elicited.  The examiner noted that non-elicited ankle jerk reflexes and reflexes of the operated knee are signs of doubtful significance.  His sensation was normal in his bilateral upper and lower extremities.  The examiner noted decreased vibration in both feet, but stated this was a normal finding due to age.  There were no trophic changes such as loss of extremity hair, smooth skin, or shiny skin attributable to peripheral neuropathy.  The examiner reported the Veteran's upper and lower extremity peripheral nerves were normal.  His gait was characterized as wide-based and unsteady with minimization of left leg use.  Straight leg lifting was limited by hamstring tightness to about 60 degrees bilaterally.  The examiner reviewed the Veteran's November 2005 EMG which was significant for left L5 radiculopathy and his June lumbar spine MRI, significant for multilevel degenerative changes.  The examiner characterized these results as commonly incidental, especially in older patients.  In summary, the examiner stated that he was unable to explain or identify a neurological disorder consisting of frequent, transient symptoms over a period of over 70 years.  He entered a diagnosis of peripheral nerve condition in order to list a diagnosis, but stated that the true description of the Veteran's condition is intermittent left foot weakness of uncertain cause without a plausible neurological explanation.    

Also in August 2013, Dr. F. A. examined the Veteran and provided a written statement summarizing his findings.  He noted that the Veteran's ability to walk is very restricted, necessitating the use of a walker, wheelchair, and scooter.  He stated that this limitation is related to his foot drop and flat feet.  He stated that when the Veteran's condition "neurologically occurs," it is moderate to severe rather than mild.  

In a January 2014 report, Dr. F. A. noted that the Veteran's left foot disability was manifested by left foot drop, slight drooping of the first phalanges of all toes and weakened dorsiflexion, and weakened left foot abduction and adduction.  He characterized the Veteran's overall disability as moderate incomplete paralysis of the left foot that becomes severe intermittently.   

In a February 2014 written statement, Dr. F. A. provided an additional opinion regarding the severity of the Veteran's foot drop.  He opined that the Veteran has had many falls attributable to his foot drop, including injuries severe enough to necessitate surgery.  In this letter, Dr. F. A. opined that the foot drop is related to a spinal defect.   

February 2014 private records show he fractured a rib after falling at home.  

March 2014 private treatment records show he fell again after losing his footing.  Per the accident report, he denied concerns immediately after the fall, and reported that his primary care doctor had examined him and told him he was fine.  

In February 2015, the Board separated the Veteran's left pes planus and left foot drop disabilities and remanded the issue of entitlement to an increased rating for left foot drop for an additional VA examination.  

In a March 2015 written statement, Dr. F. A. disagreed with the assigned 10 percent rating for left foot drop because the Veteran had fallen in February and March 2014.  He stated that these falls indicate that the foot drop symptoms are severe. 

During his April 2015 VA examination, the Veteran reported lower back pain that occasionally radiates to his left buttock and left leg.  He denied significant focal numbness.  He reported difficulty walking and regular use of a cane or wheelchair.  

On examination, the VA examiner found normal strength and sensation in the Veteran's legs.  There were no trophic changes.  The examiner attributed the Veteran's abnormal gait to knee arthritis and knee replacement surgery.  The examiner reported the Veteran's lower extremity nerves as normal.   The examiner reviewed the Veteran's prior MRI and EMG.  The examiner concluded that based on the examination and reported symptoms there were no clinical objective findings of neuropathy or radiculopathy.  

Private Dr. S. L. provided a March 2017 written statement in support of the claim.  Notably, Dr. S. L. did not examine the Veteran, but provided an opinion based on his review of the record.  He stated that there was insufficient evidence to indicate which nerve is involved in the Veteran's diagnosis of foot drop.  He also opined that the April 2015 VA examiner's negative findings did not correlate with the Veteran's prior EMG showing radiculopathy.  He also stated that, based on the provided documentation, the Veteran's reported symptoms were entirely accounted for by either pes planus or foot drop.  

In an August 2017 written statement, the Veteran's attorney stated that the Board should find the April 2015 VA examiner's conclusions to be questionable and without probative value due to Dr. S. L.'s statements that the examination report was inconsistent with the EMG results and that there was insufficient evidence to indicate which nerve was involved in the foot drop disability.  

Analysis 
 
The crucial question before the Board is whether the Veteran's foot drop disability is best described as mild, moderate, or severe.  The VA examinations have found no peripheral neuropathy (April 2015), no plausible explanation for intermittent foot drop (August 2013), very mild left foot drop related to lumbar stenosis and not to service (August 2011), mild left foot drop (December 2010), subtle left foot drop with an unclear cause (April 2009), and no obvious neurological foot drop/intermittent foot drop-like symptoms (November 2005).  Collectively, these assessments indicate that the Veteran's service-connected left foot peripheral nerve disability is mild.  The examination reports, described in detail above, also report generally normal findings on physical examination and noted that reported range of motion deficits and intermittent symptoms are not consistent with a peripheral neuropathy.  The examiners relate the Veteran's occasional back, buttocks, and leg pain to radiculopathy, which they note has been shown on MRI and EMG testing.  They also relate the Veteran's impaired gait to his history of knee problems including knee replacement surgery.  

On the other hand, the Board notes the reports of Dr. F. A. from August 2013 and February 2014 that characterized the Veteran's left foot deficits as moderate generally and severe during flare-ups and responsible for his falls and limited mobility.  The Board also notes the February 2012 statement from the Veteran's daughter, a medical doctor, and the March 2017 consultation report from Dr. S. L. as additional evidence of the severity of the Veteran's foot drop.  

A careful review of Dr. F. A.'s statements show that he has attributed the Veteran's falls mainly to foot drop and his impaired mobility to his foot drop and pes planus.  He characterized the foot drop as "moderate to severe when it neurologically occurs," (August 2013) and as overall moderate paralysis that becomes severe intermittently. (February 2014).   

The Board also considered Dr. S. L's March 2015 written statement.  Because Dr. S. L. did not personally examine the Veteran and admittedly was unable to reach a conclusion about the specific neurological cause of his foot drop, the Board affords his consultation report less probative weight than the examinations by the VA examiners and Dr. F. A.  

The Board also appreciates the written statement from the Veteran's daughter who reports her first-hand experience of her father's falls and her interpretation of their cause as informed by her medical training.  Although the Board assigns some probative weight to this letter based on her witnessing the falls and in light of her medical background, it is assigned less probative weight than other medical evidence of record because it is not based on a detailed neurological examination and does not discuss other possibilities for the Veteran's falls. 

The Board has also carefully considered the statements of the Veteran in his examination reports, hearings, and written statements, and the statements made by his attorney on his behalf.  The Board acknowledges his report that his left foot drop has caused serious impairment including knee surgeries and impaired walking such that he needs to use a wheelchair, cane, or scooter for mobility.  The Board notes that he is competent to report symptoms such as weakness and pain and finds no reason to doubt his credibility.  However, the central question before the Board is the severity of his service connected left foot drop disability, which is rated under a DC indicating that it is most closely related to a neurological disorder.  Although his patient reporting of his left foot symptoms over many years certainly form the basis for the opinions of the evaluating physicians, the Board considers the performance of neurological testing and determination as to whether there is complete or incomplete paralysis of certain nerve roots as well as the determination as to the cause of a fall to be beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay opinions as to the cause and extent of his neuropathy and its role in his falls is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

Therefore, the Board must focus primarily weighing the medical evidence from the VA examiners and from Dr. F. A., while also considering the Veteran's description of his symptoms.  

Summarizing the above, the evidence of record shows that the Veteran's left foot drop is typically characterized by mild symptoms, but intermittently "becomes active."  The evidence is not accord on the question of whether his foot drop is the sole, or even a contributing cause, of these falls.  The August 2013 VA examiner could not attribute the Veteran's intermittent symptoms to any known neurological disorder.  The April 2015 VA examiner attributed the Veteran's impaired mobility to his knee disorder.  The treatment records after the Veteran's February and March 2014 falls do not state the medical reason for his falls.  Dr. F. A. has attributed the Veteran's impaired mobility and falls to pes planus, foot drop, and a spinal defect.  Dr. F.A.'s January 2014 examination report also identifies physical examination findings including drooping of the first phalanges of the toes, weakened dorsiflexion, and weakened left foot abduction and adduction.  

Resolving all doubts in the Veteran's favor, the Board finds that the evidence is equipoise as to whether his foot drop is manifested by symptoms equivalent to moderate incomplete severity.  Accordingly, he is entitled to an increased rating of 20 percent for his left foot drop.  This rating accommodates the opinions detailed in the six VA examination reports that describe generally mild symptoms but contain the Veteran's reports of more severe episodes, the Veteran's credible statements regarding his intermittent symptoms of losing control over his foot, and Dr. F. A.'s opinions.  

The Board finds that an increased rating of 30 percent for severe incomplete paralysis is not warranted because the weight of the medical evidence is that his symptoms are very mild and only occasionally punctuated by more severe episodes.  Here, the Board acknowledges Dr. F. A.'s January 2014 physical examination findings which include some symptoms of complete peripheral nerve paralysis and his assessment that the Veteran's condition is typically moderate and becomes severe when activated.  However, the Board assigns more probative weight to the normal peripheral nerve examinations documented by the VA examiners because they provide a much more detailed physical examination report with citation to objective testing results, detailed explanations for their conclusions that the Veteran does not have a serious neuropathy, and a thorough discussion of the possible contribution of his other conditions to his impaired mobility and falls. 

The Board has considered whether rating his left foot drop under another diagnostic code would yield a more favorable result.  DCs 8520 to 8530 all require a more severe evaluation than moderate to allow a rating higher than 20 percent.  The Board also considered DC 5284 for general foot injuries, but this code requires findings of a severe foot injury for rating higher than 20 percent and may be impermissible pyramiding because the Veteran's pes planus rating accounts his severe foot pain and functional impairment.   

The Board emphasizes that the Veteran's knee, back, rib, and possible head injury conditions are serious concerns and must be evaluated for compensation purposes without delay.  As discussed extensively in the July 2013 DRO hearing, these claims are evaluated by VA as secondary to service-connected disabilities.  Service connection is granted when there is a proven nexus between the service-connected disability (here the Veteran's left foot drop and/or left pes planus) and the claimed disability or, as in the case of right pes planus, a link between the claimed disability and his active service.  As noted in the introduction, the Board has again referred these claims for adjudication by the RO, a necessary first step.   

Total disability rating based on individual unemployability (TDIU) 

 In this case, the evidence of record does not raise the question of unemployability. 
A careful review of the record indicates that the Veteran is retired after working for many years as a tool and die maker.  He has not stated that he is unemployable due to his service-connected disabilities.  The April 2015 VA examiner found that the Veteran's left foot drop did not impact his ability to work.  Therefore, the Board finds that TDIU is not raised in the context of the instant claim for increased rating, and a referral for extraschedular TDIU is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An increased disability rating of 20 percent, but no higher, for service-connected left foot drop is granted, subject to the regulations governing monetary awards. 





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


